Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 23, 2016

                                    No. 04-15-00766-CV

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellant

                                              v.

                                   Liliana DIAZ-MOORE,
                                           Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-04661
                        Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
       In accordance with this court’s supplemental opinion of this date, appellee’s motion for
rehearing is DENIED. This court’s judgment of October 26, 2016, is CLARIFIED to limit the
scope of the remand to a remand for a new trial on the issue of unliquidated damages.

       It is so ORDERED on November 23, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk